EXHIBIT 10.2 CANADIAN GUARANTOR SECURITY AGREEMENT This Security Agreement (this “Agreement”) is made as of March 19, 2010 by PRESSTEK CANADA CORP./CORPORATION PRESSTEK CANADA, a Nova Scotia unlimited liability company, having its principal place of business at 10 Glenville Street, Greenwich, CT, USA 06831 (“Company”) in favour of PNC BANK, NATIONAL ASSOCIATION, having an office at 340 Madison Avenue, New York, New York 10173, as agent for Lenders (as defined herein) (“Secured Party”). BACKGROUND Presstek, Inc. (“PI” and together with each other Person which becomes a borrower under the Loan Agreement (as defined herein), collectively, “Debtor”) has entered into that certain Revolving Credit and Security Agreement dated as of the date hereof with Secured Party and the other financial institutions named therein or which hereafter become a party thereto (each, a “Lender” and collectively, “Lenders”) and Secured Party as agent for Lenders (as amended, supplemented, restated or modified from time to time, the “Loan Agreement”).Pursuant to the terms of the Loan Agreement, Lenders and Secured Party have agreed to make certain extensions of credit available to the Debtor.Lenders and Secured Party are willing to make such extensions of credit available to the Debtor only upon the condition, among others, that Company execute and deliver its Guarantee of the obligations of the Debtor to Lenders and Secured Party and that Company secure its Guarantee by executing and delivering this Agreement to Secured Party. NOW, THEREFORE, in consideration of the mutual covenants and undertakings and the terms and conditions contained herein, the parties hereto agree as follows: 1.(A)General Definitions.When used in this Agreement, the following terms shall have the following meanings: “Activation Event” shall mean a Default or Event of Default which has occurred and is continuing. “Activation Notice” shall mean a notice from Secured Party to Blocked Account Bank in the form attached to the applicable deposit account control agreement or blocked account agreement. “Affiliate” of any Person shall mean (a) any Person which, directly or indirectly, is in control of, is controlled by, or is under common control with such Person, or (b) any Person who is a director, managing member, general partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or (iii) of any Person described in clause (a) above.For purposes of this definition, control of a Person shall mean the power, direct or indirect, (x) to vote 10% or more of the Equity Interests having ordinary voting power for the election of directors of such Person or other Persons performing similar functions for any such Person, or (y) to direct or cause the direction of the management and policies of such Person whether by ownership of Equity Interests, contract or otherwise. “Blocked Account” shall mean either (a) a lockbox account, dominion account or such other “blocked account” established at a Blocked Account Bank. “Blocked Account Bank” shall mean a bank as may be selected by Company that shall be reasonably acceptable to Secured Party with which Company and Secured Party have entered into a blocked account agreement reasonably satisfactory to Secured Party and at which there has been established a Blocked Account. “Business Day” shall mean any day other than Saturday or Sunday or a legal holiday on which commercial banks are authorized or required by law to be closed for business in Toronto, Ontario and East Brunswick, New Jersey. “Collateral” shall, subject to Section 2(b), Section 2(c) and Section 2(d) of this Agreement,mean and include: (a)all Receivables; (b)all Equipment; (c)all Intangibles; (d)all Inventory; (e)all Investment Property; (f)all Equity Interests (g)all of Company’s right, title and interest in and to, whether now owned or hereafter acquired and wherever located, (i) its respective goods and other property including, but not limited to, all merchandise returned or rejected by Customers, relating to or securing any of the Receivables; (ii) all of Company’s rights as a consignor, a consignee, an unpaid vendor, mechanic, artisan, or other lienor, including stoppage in transit, setoff, detinue, replevin, reclamation and repurchase; (iii) all additional amounts due to Company from any Customer relating to the Receivables; (iv) other property, including warranty claims, relating to any goods securing the Obligations; (v) all of Company’s contract rights, rights of payment which have been earned under a contract right, instruments (including promissory notes), documents, chattel paper (including electronic chattel paper), warehouse receipts, bills of lading, deposit accounts, letters of credit and other documents of title, whether negotiable or not, and money; (vi) if and when obtained by Company, all real and personal property of third parties in which Company has been granted a lien or security interest as security for the payment or enforcement of Receivables; (vii) all letters of credit and related rights (whether or not any such letter of credit is evidenced by a writing) and advances of credit; (viii) all supporting obligations; and (ix) any other goods, personal property or real property now owned or hereafter acquired in which Company has expressly granted a security interest or may in the future grant a security interest to Agent hereunder, or in any amendment or supplement hereto or thereto, or under any other agreement between Agent and Company; (h)with respect to the personal property described in paragraphs (a) to (g) inclusive, all of Company’s ledger sheets, ledger cards, files, correspondence, records, books of account, business papers, computers, computer software (owned by Company or in which it has an interest), computer programs, tapes, disks, documents, invoices, letters, papers, and other records in any form, electronic or otherwise, evidencing or relating thereto; and all contracts, securities, instruments and other rights and benefits in respect thereof; (i)with respect to the personal property described in paragraphs (a) to (h) inclusive, all parts, components, renewals, substitutions and replacements thereof and all attachments, accessories and increases, additions and accessions thereto; and (j)with respect to the personal property described in paragraphs (a) to (i) inclusive, all proceeds and products therefrom, including personal property in any form or fixtures derived directly or indirectly from any dealing with such property or proceeds therefrom, and any insurance or other payment as indemnity or compensation for loss of or damage to such property or any right to such payment, and any payment made in total or partial discharge or redemption of an intangible, chattel paper, instrument or security. “Company” shall have the meaning set forth in the introductory paragraph hereof and shall extend to all permitted successors and assigns of Company. “Customer” means and includes the account debtor with respect to any Receivable and/or the prospective purchaser of goods, services or both with respect to any contract or contract right, and/or any party who enters into or proposes to enter into any contract or other arrangement with Company, pursuant to which Company is to deliver any personal property or perform any services. “Default” means any act or event which, with the giving of notice or passage of time or both, would constitute an Event of Default. “Depository Account” shall mean a depository account established at the Secured Party for the deposit of proceeds of the Collateral. “Environmental Complaint” means any notice of violation, request for information or notification that Company is potentially responsible for investigation or cleanup of environmental conditions on its property, demand letter or complaint, order, citation, or other written notice with regard to any Hazardous Discharge or violation of any environmental laws affecting its property or Company’s interest therein. “Equipment” shall mean and include as to Company all of Company’s goods (other than Inventory) whether now owned or hereafter acquired and wherever located including all equipment, machinery, apparatus, motor vehicles, fittings, furniture, furnishings, fixtures, parts, accessories and all replacements and substitutions therefor or accessions thereto. “Equity Interests” of any Person shall mean any and all shares, rights to purchase, options, warrants, general, limited or limited liability partnership interests, member interests, participation or other equivalents of or interest in (regardless of how designated) equity of such Person, whether voting or nonvoting, including common stock, preferred stock, convertible securities or any other document constituting evidence of title to or interest in the capital, assets, property, profits, earnings or royalties of a Person. “Event of Default” means the occurrence of any of the events set forth in Section 14 hereof. “GAAP” means generally accepted accounting principles, practices and procedures in effect from time to time. “Guarantee” means the Guarantee dated as of the date hereof which is executed by Company in favor of Secured Party and Lenders, as amended, modified, supplemented or restated from time to time. “Hazardous Discharge” means any release or threat of release of a reportable quantity of any hazardous substances on Company’s property. “Intangibles” shall mean and include as to Company all of Company’s intangibles, whether now owned or hereafter acquired, including all payment intangibles, all choses in action, causes of action, corporate or other business records, inventions, designs, patents, patent applications, equipment formulations, manufacturing procedures, quality control procedures, trademarks, trademark applications, service marks, trade secrets, goodwill, copyrights, design rights, software, computer information, source codes, codes, records and updates, registrations, licenses, franchises, customer lists, tax refunds, tax refund claims, computer programs, all claims under guaranties, security interests or other security held by or granted to Company to secure payment of any of the Receivables by a Customer (other than to the extent covered by Receivables) all rights of indemnification and all other intangible property of every kind and nature (other than Receivables). “Inventory” shall mean and include as to Company all of Company’s now owned or hereafter acquired goods, merchandise and other personal property, wherever located, to be furnished under any consignment arrangement, contract of service or held for sale or lease, all raw materials, work in process, finished goods and materials and supplies of any kind, nature or description which are or might be used or consumed in Company’s business or used in selling or furnishing such goods, merchandise and other personal property, and all documents of title or other documents representing them. “Investment Property” means shall have the meaning set forth in the PPSA, and shall mean and include as to Company all of Company’s now owned or hereafter acquired securities (whether certificated or uncertificated), securities entitlements, securities accounts, commodities contracts and commodities accounts. “Loans” means all extensions of credit under the Loan Agreement. “Loan Agreement” shall have the meaning set forth in the Background paragraph hereof. “Obligations” means and includes all Loans, all “Obligations” (as defined in the Guarantee) of Company to Secured Party and Lenders under the Guarantee, all advances, debts, liabilities, obligations, covenants and duties owing by Company to Secured Party and Lenders (or any Person that directly or indirectly controls or is controlled by or is under common control with Secured Party or any Lender) of every kind and description (whether or not evidenced by the Guarantee, any note or other instrument and whether or not for the payment of money or the performance or non-performance of any act), direct or indirect, absolute or contingent, due or to become due, contractual or tortious, liquidated or unliquidated, whether existing by operation of law or otherwise now existing or hereafter arising including, without limitation, all payments Company is required to make by law or otherwise arising under or as a result of this Agreement, together with all reasonable out-of-pocket expenses and reasonable legal fees chargeable to Debtor’s account or incurred by Secured Party and/or any Lender in connection herewith whether provided for herein or in any other agreement, instrument or document executed by or on behalf of Company or delivered to Secured Party or any Lender relating to this Agreement or the transactions contemplated hereby. “Permitted Encumbrances” shall mean (a) liens in favor of Secured Party for the benefit of Secured Party and Lenders; (b) liens for taxes, assessments or other governmental charges not delinquent or being contested in good faith and by appropriate proceedings and with respect to which proper reserves have been taken by the Company; provided, that, the lien shall have no effect on the priority of the liens in favor of Secured Party or the value of the assets in which Secured Party has such a lien and a stay of enforcement of any such lien shall be in effect; (c) liens disclosed in the financial statements referred to in Section 5.5 of the Loan Agreement, the existence of which Secured Party has consented to in writing; (d) deposits or pledges to secure obligations under worker’s compensation, social security or similar laws, or under unemployment insurance; (e) deposits or pledges to secure bids, tenders, contracts (other than contracts for the payment of money), leases, statutory obligations, surety and appeal bonds and other obligations of like nature arising in the ordinary course of business; (f) liens arising by virtue of the rendition, entry or issuance against the Company, or any property of the Company, of any judgment, writ, order, or decree for so long as each such lien (a) is in existence for less than 30 consecutive days after it first arises or is being Properly Contested (as defined in the Loan Agreement ) and (b) is at all times junior in priority to any liens in favor of Secured Party; (g) mechanics’, workers’, materialmen’s or other like liens arising in the ordinary course of business with respect to obligations which are not overdue for a period of more than 30 days or which are being contested in good faith by the Company; (h) liens placed upon fixed assets hereafter acquired to secure a portion of the purchase price thereof, provided that (x) any such lien shall not encumber any other property of the Company and (y) the aggregate amount of Indebtedness (as defined in the Loan Agreement) secured by such liens incurred as a result of such purchases during any fiscal year shall not exceed the amount provided for in Section 7.6 of the Loan Agreement; and (i) liens disclosed on Schedule 1(A) hereto. “Person” shall mean any individual, sole proprietorship, partnership, corporation, business trust, joint stock company, trust, unincorporated organization, association, limited liability company, limited liability partnership, institution, public benefit corporation, joint venture, entity or government (whether federal, state, county, city, municipal or otherwise, including any instrumentality, division, agency, body or department thereof). “PPSA” means the Personal Property Security Act (Ontario) as from time to time in effect; provided, however, that in the event that, by reason of mandatory provisions of law, any of the attachment, perfection or priority of the security interest hereunder in any collateral is governed by the personal property security legislation as in effect in a jurisdiction other than Ontario, the term “PPSA” shall mean the personal property security legislation as in effect in such other jurisdiction for the purposes of definitions related to such provisions. “Receivables” shall mean and include as to Company all of Company’s accounts, contract rights, instruments (including those evidencing indebtedness owed to Company by its Affiliates), documents, chattel paper (including electronic chattel paper), intangibles relating to accounts, drafts and acceptances, credit card receivables and all other forms of obligations owing to Company arising out of or in connection with the sale or lease of Inventory or the rendition of services, all supporting obligations, guarantees and other security therefor, whether secured or unsecured, now existing or hereafter created, and whether or not specifically sold or assigned to Secured Party hereunder. “Secured Party” shall have the meaning set forth in the introductory paragraph hereof and shall include its successors and assigns. “Subsidiary” of any Person means a corporation or other entity of whose shares of stock or other ownership interests having ordinary voting power (other than stock or other ownership interests having such power only by reason of the happening of a contingency) to elect a majority of the directors of such corporation, or other Persons performing similar functions for such entity, are owned, directly or indirectly, by such Person. “UCC” means the Uniform Commercial Code, as adopted in the State of New York, as amended or revised from time to time and any successor statute. (B)Accounting Terms.Any accounting terms used in this Agreement which are not specifically defined shall have the meanings customarily given them in accordance with GAAP. (C)Other Terms.In this Agreement, (x) the words “goods”, “consumer goods”, “account”, “inventory”, “crops”, “equipment”, “fixtures”, “chattel paper”, “document of title”, “instrument”, “money”, “security”, “securities”, “intangible”, “receiver”, “proceeds” and “accessions” shall have the same meanings as their defined meanings where such words are defined in the PPSA, and (y) the words “certificated security”; “security”, and “uncertificated security” shall have the same meanings as their defined meanings where such words are defined in the Securities Transfer Act (Ontario) (the “STA”); provided that, when used herein, the terms “certificated security” and “uncertificated security” shall be understood to mean a certificated security or uncertificated security, as the case may be, that is held directly by and registered in the name of or endorsed to the Company or the Agent or their respective nominees, as applicable, and not a certificated security or uncertificated security to which the Company or the Agent, as applicable, has a security entitlement. All other terms used in this Agreement and defined in the PPSA shall have the meaning given therein unless otherwise defined herein.To the extent the definition of any category or type of collateral is expanded by any amendment, modification or revision to the PPSA, such expanded definition will apply automatically as of the date of such amendment, modification or revision. 2.Security Interest. (a)To secure the prompt payment and performance to Secured Party and each Lender of the Obligations, Company hereby assigns, pledges and grants to Secured Party for its benefit and for the ratable benefit of each Lender a continuing security interest in and to all of its Collateral, whether now owned or existing or hereafter acquired or arising and wheresoever located.Company shall mark its books and records as may be necessary or appropriate to evidence, protect and perfect Secured Party’s security interest and shall cause its financial statements to reflect such security interest. (b)Notwithstanding Section 2(a) of this Agreement, the Company’s grant of security in trade-marks (as defined in the Trade-marks Act (Canada)) under this Agreement shall be limited to a grant by the Company of a security interest in all of the Company’s right, title and interest in such trade-marks. (c)If the grant of any security interest created pursuant to the terms hereof in respect of any contract, right, licence or permit would result in (i) the unenforceability of any right of the Company therein or (ii) the termination or breach pursuant to the terms of such contract, right, licence or permit, then the applicable contract, right, licence or permit will be held in trust by the Company for the Agent (for the benefit of the Lenders) and, on the exercise by the Agent of any of its rights or remedies under this Agreement following an Event of Default, will be assigned by the Company as directed by the Agent; provided that such security interest shall attach to such contract, right, licence or permit immediately at such time as the condition causing such unenforceability, termination or breach shall be remedied and, to the extent severable, shall attach immediately to any portion of such contract, right, licence or permit that does not result in any of the consequences specified in (i) or (ii) above. (d)The security interest granted hereby shall not extend or apply to, and Collateral shall not include, the last day of the term of any lease or agreement for lease of real property, but upon enforcement of such security interest, the Company shall stand possessed of such last day in trust to assign the same to any Person acquiring such term. (e)Company shall take all action that may be necessary, or that Secured Party may reasonably request, so as at all times to maintain the validity, perfection, enforceability and priority of Secured Party’s security interest in the Collateral or to enable Secured Party to protect, exercise or enforce its rights hereunder and in the Collateral, including, but not limited to, (i) promptly discharging all liens other than Permitted Encumbrances, (ii) taking commercially reasonable efforts to obtain landlords’ or mortgagees’ lien waivers, (iii) delivering to Secured Party, endorsed or accompanied by such instruments of assignment as Secured Party may specify, and stamping or marking, in such manner as Secured Party may specify, any and all chattel paper, instruments, letters of credits and advices thereof and documents evidencing or forming a part of the Collateral, (iv) entering into warehousing, lockbox and other custodial arrangements satisfactory to Secured Party, and (v) executing and delivering financing statements, control agreements, instruments of pledge, mortgages, notices and assignments, in each case in form and substance satisfactory to Secured Party, relating to the creation, validity, perfection, maintenance or continuation of Secured Party’s security interest under the PPSA, the UCC or other applicable law.By its signature hereto, Company hereby authorizes Secured Party to file against Company, one or more financing continuation or amendment statements pursuant to the PPSA, the UCC or other applicable law in form and substance satisfactory to Secured Party (which statements may have a description of collateral which is broader than that set forth herein).All charges, expenses and fees Secured Party may incur in doing any of the foregoing, and any local taxes relating thereto, shall be paid to Secured Party promptly upon demand. (f)The Company acknowledges and agrees that: (i) value has been given by the Secured Party; (ii) it has rights in the Collateral or the power to transfer rights in the Collateral; (iii) the security interest will attach when the Debtor signs this Agreement; and (iv) it has not otherwise agreed to postpone the time of attachment. 3.Representations Concerning the Collateral.Company represents and warrants: (a)its Collateral (i) is owned solely by Company free and clear of all claims, liens, security interests and encumbrances (including without limitation any claims of infringement) except (A) those in Secured Party’s favor and (B) Permitted Encumbrances and (ii) is not subject to any agreement prohibiting the granting of a security interest or requiring notice of or consent to the granting of a security interest; (b)(i) all Receivables (x) represent complete bona fide transactions with Customers in the ordinary course of Company’s business which require no further act under any circumstances on Company’s part to make such Receivables payable by the Customers, (y) to the best of Company’s knowledge, are not subject to any present, future or contingent offsets, disputes or counterclaims, and (z) do not represent bill and hold sales, consignment sales, guaranteed sales, sale or return or other similar understandings or obligations of Company, (ii) to the best of Company’s knowledge, there are no facts, events or occurrences which in any way impair the validity of any Receivable or enforcement thereof or tend to reduce the amount payable under any Receivables and (iii) Company has no knowledge that any Customer is unable generally to pay its debts as they become due. (c)all Inventory is of good and merchantable quality, free from any defects.No Inventory is subject to any licensing, patent, royalty, trademark, tradename or copyright agreements with any third parties.The completion of manufacture, sale or other disposition of Inventory by Secured Party following an Event of Default shall not require the consent of any Person and shall not constitute a breach or default under any contract or agreement to which Company is a party or to which such property is subject. (d)all deposit accounts and investment accounts of Company are set forth on Schedule 3(d). 4.Covenants Concerning the Collateral.Company covenants that from and after the date of this Agreement and until the Obligations are paid in full in cash it shall: (a)not dispose of any of the Collateral whether by sale, lease or otherwise except for (i) the sale of Inventory in the ordinary course of business, (ii) the disposition or transfer of obsolete surplus, scrap and worn-out Equipment in the ordinary course of business during any fiscal year having an aggregate fair market value of not more than $200,000 (inclusive of amounts disposed of by PI), and (iii) transfers and dispositions in respect of obsolete intellectual property assets; (b)not encumber, mortgage, pledge, assign or grant any security interest in any Collateral or any of Company’s other assets to anyone other than Secured Party, except for Permitted Encumbrances; (c)place notations upon Company’s books of account and any financial statement prepared by Company to disclose Secured Party’s security interest in the Collateral; (d)defend the Collateral against the claims and demands of third parties. (e)keep and maintain the Equipment in good operating condition, except for ordinary wear and tear, and shall make all necessary repairs and replacements thereof so that the value and operating efficiency shall at all times be maintained and preserved.Company shall not permit any such items to become a fixture to real estate or accessions to other personal property other than when such real estate or other personal property is owned by Company, PI or any of their Subsidiaries and Secured Party has a first priority lien or security interest in such real estate or other personal property; (f)not extend the payment terms of any material amount of Receivables without prompt notice thereof to Secured Party; (g)perform all other steps reasonably requested by Secured Party to create and maintain in Secured Party’s favor a valid perfected first priority security interest in all Collateral; and (h)not grant “control” (within the meaning of such term under Section 1(2) of the PPSA) over any Investment Property to any Person other than Agent. 5.Establishment of Blocked Accounts.All proceeds of Collateral of the Company shall be deposited by the Company into either (x) Blocked Accounts established at a Blocked Account Bank pursuant to an arrangement with such Blocked Account Bank as may be selected by Secured Party and be reasonably acceptable to Secured Party or (y) Depository Accounts established at the Secured Party for the deposit of such proceeds. The Company, Secured Party and each Blocked Account Bank shall enter into a deposit account control agreement or blocked account agreement in form and substance reasonably satisfactory to Secured Party, directing such Blocked Account Bank, upon and following the occurrence of an Activation Event, in accordance with the terms of the applicable Activation Notice, to transfer in immediately available funds, on a daily basis, all such funds so deposited to Secured Party, either to any account maintained by Secured Party at said Blocked Account Bank or by wire transfer to appropriate account(s) of Secured Party. The Company will promptly deposit and direct its account debtors that remit payments by electronic funds transfers to directly remit, all payments constituting accounts and all payments constituting proceeds of Collateral in the identical form in which such payments are made, whether by cash, cheque or other manner into such Blocked Accounts as appropriate.
